DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
On line 7 of claim 1, “pre-forms” should be “preforms”.  
On line 8 of claim 1, “sup-port” should be “support”.
On line 10 of claim 1, “sort-ing” should be “sorting”.  
The use of “these” and “this” in claim 1 is objectionable.  
On line 14 of claim 1, it is suggested that “these carrier rails” should be “the carrier rails”.  
Also, on line 14 of claim 1, it is suggested that “this adjustment mechanism” should be “the adjustment mechanism”.
On line 16 of claim 1, “these adjustment units” should be “the adjustment units”.
On line 17 of claim 1, “these adjustment units” should be “the adjustment units”.
On line 13 of claim 10, “these support rails” should be “the support rails”.
On lines 13 and 14 of claim 10, “this adjustment mechanism” should be “the adjustment mechanism”.
On line 15 of claim 10, “these adjustment units” should be “the adjustment units”.
On line 16 of claim 10, “these adjustment units” should be “the adjustment units”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation a downholder element, and the claim also recites which is preferably also adjustable by the adjustment mechanism which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation a downholder element, and the claim also recites which is preferably also adjustable by the adjustment mechanism which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation a downholder element, and the claim also recites which is preferably also adjustable by the adjustment mechanism which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarte et al (WO 2006/058512 A2: figures 3 and especially figures 5-8; and the translation page 8, first two paragraphs and page 11, fifth paragraph) taken together with Salomon (10,875,718 B2: figures 1-4; column 2, lines 1-13, 38-52 and 63-67; column 3, lines 1-13, 40-45 and 60-65; column 4, lines 13-19 and 64-68; column 5, lines 8-14; column 5, line 64 to column 6, line 21; column 6, lines 46-54; column 7, lines 45-53 and column 8, lines 1-26).
Baumgarte et al disclose a blow molding apparatus comprising: a preform feeding mechanism (47, 46: figure 5), a roller sorter (45: figure 5 and 5th paragraph of page 11 of the translation) and a conveyor line (40) having support rails (52, 52) that support the neck ring (53) of the preforms (1) such that preforms are conveyed by gas flow from supply device (41) to a blowing device (44).  The reference fails to disclose a plurality of adjustment mechanisms that are mechanically coupled together so that the adjustment mechanisms can adjust the support rails of the conveying line.
Salomon discloses a device for adjusting a preform conveyor comprising: a pair of spaced guides (7, 7) that support the neck ring (102) of the preform 1 as illustrated in figure 3.  The conveyor also has a pair of spaced rails (8, 8) to guide the body of the preforms as illustrated in figure 3.  The conveyor also has a top guide (9) for the top of the preforms (1) as illustrated in figure 3.  The conveyor has a couple of longitudinal shafts (14, 14) that connect a plurality of adjustment means (10) to allow for mutual adjustment of the spaced guides, spaced rails and the top guide, column 3, lines 1-13.  The reference states that the need to provide automated adjustment of the plurality of guides to dispense with manual intervention by an operator, see column 2, lines 62-67.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus and the corresponding method of Baumgarte et al by using an automatic control of a plurality of spaced adjustment devices to adjust a conveyor line to different sized preforms in a blow molding operation as disclosed by Salomon for the purpose of dispensing of manual operation by an operator at a plurality of locations to improve the overall cycle time of the blow molding operation and to prevent operator mishaps.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarte et al taken together with Salomon as applied to claims 1-7, 9-14 and 16-20 above, and further in view of Gasner (DE 19915356 A1: figures 1-4 and page 4, lines 28-32 of the translation).
The previous combination discloses all claimed features except for an adjustment mechanism to adjust the spacing of opposed rollers.
Gasner discloses a roller sorter having parallel sorting rollers (5, 5’) which define a sorting gap (6).  The sorting gap (6) is adjusted by a sliding bolt as illustrated in figures 4 and 4a.  The device is used as a double-roll sorting and feeding apparatus for feeding blow molding machines with blanks, see abstract of the translation.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of the previous combination by using an adjustment mechanism to adjust the sorting gap of a roller sorter as disclosed by Gasner for the purpose of adjusting the roller sorter to handle different bottles of different sizes and the corresponding preforms from which the bottles are formed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        12/7/2022